An unpub|ishdld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Counr
x oF
NEvAl:)A

(O) l947A

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

D'MICHAELS DYER, No. 63688
Appellant,

VS. 
THE sTATE oF NEVADA, § §  E 
Respondent. SEP 019 2013

°LE;RACIE K.HL$NDEEM106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
ORDER this appeal >DISMISSED}

 
 
   

Douglas Sa
ccc Hon. Stefany Miley, District Judge
D'Michaels Dyer
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

lWe deny as moot appellant’s motion to voluntarily withdraw the
appeal.

/S _'1€(0577